Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowed.

This notice of allowability is in response to the RCE received with IDS on 24 JAN 22.  The IDS was submitted in order to allow documents to be considered which were cited in an office action from a related Chinese application.  All of the references were indicated as being “A” references which are designated as references being relevant to the invention but which do not read on the claims.  The Chinese office action and the references cited on the IDS were considered but do not affect the patentability of the present application.  As such, the claims remain in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a device for protecting a circuit having a primary current path from an overcurrent condition comprising all the features as recited in the claims and in combination with a driver circuitry; the driver circuitry comprising a first voltage converter circuitry adapted to receive a first input voltage derived solely from a voltage between the first terminal and the second terminal, and convert the first input voltage to a first releasably-stored voltage, the driver circuitry further comprising a jumpstart voltage converter adapted to convert a second input voltage to a second releasably-stored voltage more quickly than the first voltage converter converts the first input voltage, wherein the driver circuitry is configured to apply a gate voltage at the first gate relative to the first source; wherein, when a first positive voltage and a normal current condition exist from the first terminal to the second terminal, the first transistor is configured to pass current 

Claims 2-18 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Scott Bauer/
Primary Examiner, Art Unit 2839